

115 HR 2073 IH: To amend section 287 of the Immigration and Nationality Act to prohibit immigration officers or agents of the Department of Homeland Security from wearing clothing or other items bearing the word “police”.
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2073IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Ms. Velázquez (for herself, Mr. Vargas, Mr. Gutiérrez, Ms. Jayapal, Mr. Gallego, Mr. Espaillat, Mr. Grijalva, Ms. Bonamici, Ms. Lee, Mr. Veasey, Mr. McGovern, Mr. Correa, Ms. Moore, Mrs. Torres, Ms. Michelle Lujan Grisham of New Mexico, Mrs. Carolyn B. Maloney of New York, and Mr. Serrano) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend section 287 of the Immigration and Nationality Act to prohibit immigration officers or
			 agents of the Department of Homeland Security from wearing clothing or
			 other items bearing the word police.
	
 1.Limitation on immigration officer uniformsSection 287 of the Immigration and Nationality Act (8 U.S.C. 1357) is amended by adding at the end the following:
			
 (i)Immigration officers or agents of the Department of Homeland Security, including officers and agents of U.S. Immigration and Customs Enforcement and U.S. Customs and Border Protection, shall not wear any clothing, accessories, or other items on their person bearing the word police while performing duties under the immigration laws..
		